19-22835-rdd          Doc 3    Filed 04/19/19        Entered 04/19/19 14:27:40     Main Document
                                                    Pg 1 of 21


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                            Chapter 11

        Blue Beverage Group Inc.                                 Case No. 19-22835

                                    Debtor.                      Local Rule Statement
--------------------------------------------------------x
STATE OF NEW YORK                   )
                                    ) ss:
COUNTY OF NEW YORK )

                 Joseph Goldberger, as Managing Member of Blue Beverage Group Inc, (“Blue

Beverage Debtor”), and Blue Beverage Group, LLC on behalf of 152 Broadway Haverstraw NY

LLC (the “152 Broadway Debtor,” together with the Blue Beverage Debtor, the “Debtors”)

deposes and says under penalty of perjury, as follows:

                 1.       I am submitting this affirmation pursuant to the local rules of this Court in

support of these Chapter 11 filings.

                 2.       On April 18, 2019, the Debtors each filed a Chapter 11 petition under Title

11 of the United States Code, 11 U.S.C. 101 et seq. (the “Bankruptcy Code”).

                 3.       The 152 Broadway Debtor owns the real property at 152 Broadway,

Haverstraw, New York (the “Property”) valued in excess of $11,000,000. The Property is a

manufacturing and office facility, pictured below:
19-22835-rdd        Doc 3   Filed 04/19/19    Entered 04/19/19 14:27:40         Main Document
                                             Pg 2 of 21




               4.      Blue Beverage owns bottling plant machinery and equipment at the

Property. The business is not operating.

               5.      From their inception, the Debtors operated a bottling plant as a single

enterprise. The business incurred millions of dollars of vendor debt and loans. Since the

Debtors operated as a single enterprise, the Debtors believe they are co-debtors for claims

asserted in excess of $27,000,000.

               6.      The Property is also subject to a judgment of foreclosure and sale entered

in Rockland County Supreme Court in favor of Sterling National Bank.

               7.      The Property, machinery and equipment have been wasting assets for

years and must be sold promptly, but in an orderly way with adequate marketing, to stop the

bleeding and preserve value for creditors that may be lost in a foreclosure sale.

               8.      Notably, the Debtors and their properties are the subject to litigation

before this Court in In re Broadway Equity Holdings LLC (“BEH”), case no. 17-22242 (“BEH
                                               2
19-22835-rdd          Doc 3    Filed 04/19/19        Entered 04/19/19 14:27:40              Main Document
                                                    Pg 3 of 21


Bankruptcy”), Adv. Proc. No. 17-8215 (the “BEH Litigation”). The BEH Litigation arises out of

a Hebrew language agreement dated December 20, 2012 (the “Agreement,” Exhibit A).

                 9.       Under the Agreement, Joseph Goldberger and Joseph Menczer (the

"Sellers") agreed to sell to Joel Wercberger and Aron Jacob Wolcowitz (the "Purchasers") an

equity interest in the Debtors. The purchase price was fixed at the prior $21,500,000 investment

of the Sellers, as adjusted, plus an amount equal to 20% of the $21,500,000 investment amount.

(See paragraphs 4,5 and 6 of the Agreement).

                 10.       Upon signing the contract, the Purchasers operated the business as

manager (Agreement Par. 21). The Purchasers had to invest $4,800,000 and could cancel the deal

if the $4,800,000 sum had to be exceeded (Agreement Par. 28). But significantly, and this goes

to the heart of the dispute, if the Purchasers withdrew from the deal, they would not be entitled to

any compensation for their work and activities, and they would be reimbursed for the principal of

their investment over 36 months without interest. (Agreement Par. 19). Nothing in the

Agreement entitled the Purchasers to a mortgage or a promissory note as part of the 36 month no

interest repayment. The Debtors contend that the Purchasers created a fraudulent note and

mortgage to transform their right to a $4,800,000 interest free unsecured claim for rescinding

their equity investment, into an interest-bearing note and mortgage.1

                 11.      Subject to the outcome of the BEH Litigation, therefore, the Debtors may

be able to equitably subordinate the BEH claim under section 510(b) as a claim arising from




1
         It appears that the Purchasers paid a total of $5,300,000. Nothing in the Agreement permits the Purchasers
to avoid the terms governing the $4,800,000 portion of the investment based on advancing additional amounts.
                                                         3
19-22835-rdd      Doc 3     Filed 04/19/19     Entered 04/19/19 14:27:40         Main Document
                                              Pg 4 of 21


rescinding a purchase of securities and/or avoid BEH’s claim as a fraudulent conveyance under

section 544 of the Bankruptcy Code.

               12.     Moreover, there is evidence that the mortgage the Purchasers contend was

signed by the Sellers did not have a property description, likely making it unenforceable, but the

mortgage the Purchasers filed has a property description. Even if the BEH claim survives the

litigation, its lien may be voidable.

               13.     Either way, this case is not being filed to stay or delay the BEH Litigation

and the Debtors consent to moving forward with the Trial, with their avoidance, equitable

subordination and related claims preserved.

               14.     Meanwhile, the Debtors intends to obtain a bar date, file a liquidating

plan, and sell the Debtors’ assets to benefit all creditors, and possibly equity holders.

Dated: New York, New York
       April 18, 2019
                                               s/Joseph Goldberger, as Managing Member of Blue
                                               Beverage Group Inc,




                                                  4
  19-22835-rdd
    17-08215-rddDoc
                  Doc
                    3 6-5
                       FiledFiled
                             04/19/19
                                  04/28/17
                                        Entered
                                              Entered
                                                  04/19/19
                                                      04/28/17
                                                           14:27:40
                                                               18:14:09
                                                                     Main Exhibit
                                                                          DocumentE
                                       Pg
                                       Pg 25 of
                                             of 18
                                                21
                                                                             o 718 384 8040
I;;I      TARGEM                                                             o 718 388 3516
                                                                             o info@targemtranslations.com
C          TRANSLATIONS                                                      ~ TargemTranslations.com




                                   CERTIFIED TRANSLATION


   I, Wolf Markowitz, Manager at Targem Translations, Inc., located at 143 Rodney Street in
   Brooklyn, New York, a language service with a firm track record of providing expert language
   services to the business and legal community of more than 50 years, do hereby certify that our
   team of translators, editors and proofreaders are professionally trained and vastly experienced in
   providing professional translations, from Hebrew to English and vice versa; and they have
   professionally translated the document referenced as "Blue Beverage Group Contract"                   from
   Hebrew to English, faithfully, accurately and completely, to the best of their expertise and
   expenence.


       Date: April 25, 2017




            Wolf Markowitz




                                                                  Signature of Notary


                                                                            ROC HAL WEISS
                                                                   Notary Public, State of New York
                                                                    Registration No.: 01WE6293765
                                                                       Qualified in Kings County
                                                               My Commission Expires December 16, 2017




                                                TARGEM TRANSLATIONS              I Headquarters
                                                         143 Rodney Street. Brooklyn, NY 11211
                                                           OFFICES I New York, California.   and Asia
19-22835-rdd
  17-08215-rddDoc
                Doc
                  3 6-5
                     FiledFiled
                           04/19/19
                                04/28/17
                                      Entered
                                            Entered
                                                04/19/19
                                                    04/28/17
                                                         14:27:40
                                                             18:14:09
                                                                   Main Exhibit
                                                                        DocumentE
                                     Pg
                                     Pg 36 of
                                           of 18
                                              21




                                Translation from the HE B R E W language

     By the Grace of G-d

                                      Commitment to Sell Contract

    MEMORANDUM of the provisions, conditions and manners, of the sale and commitment that
    were discussed and negotiated between the following parties, i.e. Mr. Jonathan Joseph Menczer
    and his partner Mr. Joseph Yechiel Goldberger, the sellers * or their heirs, [they are both equal
    partners, half and half], referred to hereinafter as Party A; and Mr. Joel Wercberger and his
    partner Mr. Jacob Walkowitz, the buyers ** or their heirs, [the 2 partners comprising Party Bare
    not equal partners; rather, it is all in accordance with an agreement between them], referred to
    hereinafter as Party B; the two parties accepted upon themselves and they committed themselves
    through binding procedures and methods that are most useful according to the rule of the holy
    Torah and state law, to confirm and to establish all that is provided and specified in this contract.

                                         The Business being Sold

        1) Party A owns the firm known as Blue Beverage Group. The firm posses a large property
           of more than 15 acres, and on it there is also an bottling plant complete with all
           equipment and tools for a bottling system. The firm provides bottling services for many
           firms. At this time, it was decided to sell Party B the entire aforementioned firm with all
           of the property around it, and everything associated with it and all its rights which Party
           B is interested in buying; the parties therefore reached agreement whereby Party A will
           sell them the firm under the following provisions:

        2) The sale includes:

               A. The aforementioned firm, known as Blue Beverage Group, together with all
                  customers and contractors;
               B. All equipment and tools currently owned by the aforementioned firm; Party B has
                  already visited the firm and has seen everything with his eyes and accepted it all
                  "as is", and even if any machine breaks down, etc., it shall not be deducted from
                  the sale amount.
               C. The entire lot at the address of 152 Broadway, Haverstraw NY, in the size
                  mentioned above.
               D. The buildings currently situated on the property and owned by the firm.
               E. Even the vacant buildings on the property that serve for storage.

                                     Purchase Price and Sale Process

        3) Party A has already invested in the sale the sum of approximately twenty one million five
           hundred thousand dollars, $21,500,000, [according to accounting records, it is possible
           that the investment was less than that or maybe even more; over the course of the
            upcoming months the exact sum will be determined and it will be added to this contract
            bearing the signatures of the 2 parties]; the firm has already delivered it income in a
19-22835-rdd
  17-08215-rddDoc
                Doc
                  3 6-5
                     FiledFiled
                           04/19/19
                                04/28/17
                                      Entered
                                            Entered
                                                04/19/19
                                                    04/28/17
                                                         14:27:40
                                                             18:14:09
                                                                   Main Exhibit
                                                                        DocumentE
                                     Pg
                                     Pg 47 of
                                           of 18
                                              21




              certain amount throughout the years, and on top of the aforementioned sum, Party A has
              also taken out a mortgage against the firm for the sum of six million dollars, $6,000,000,
              for which payments are made to the bank every month.

          4) [The purchase price - how much of it is for the firm and how much of it is for the
             building, depends on the opinion and appraisal of Party B and its representatives.

          5) The purchase price is set at the sum of twenty percent, 20%, of the entire amount of
             principal investment that Party A invested in the sale; i.e. the parties will conduct a
             thorough accounting of all investments made over the course of time; they will deduct
             from that amount all income realized by Party A to its coffers throughout the years, [#Ie
             firm's income throughout the years]; they will also deduct the sum Party A pocketed from
             the mortgage they obtained against the building; they will deduct from the expenses
             account the costs of the mortgage and payment they paid for it; [investments by Party A
             that proved to be unsuccessful, even if they lost in the end (wasted money), will not be
             deducted at all, and it is upon Party B to pay it in full]; and after all calculations, when
             they will have the exact amount how much of Party A's principal investments are
             currently retained in the firm, after deducting all income; on top of this amount, Party B
             will add an additional twenty percent, 20%; when it will pay these amounts, then all
             payments for the sale are complete.
                                                       Party A' (sig) Jonathan Joseph Mencer {sig} Joseph Yechiel Goldberger
                                                                    Party B: {sig.}Joel Wercberger (sig) Aron Jacob Walkowitz

          6) Besides the purchase price, Party B will accept the firm with all liens stemming from debt
             that was invested in the firm and the mortgage on it; for which it is responsible. However,
             Party B is not responsible for the other liens.

          7) Party A committed itself in a manner most useful according to the holy Torah and state
             law, to sell Party B the aforementioned sale for the aforementioned amount, when Party
             B will deliver to it the sum of 60% of all the funds; beginning today, Party B is able to
             deliver the funds and to buy the aforementioned sale pursuant to the provisions of this
             contract and for the aforementioned amount. Immediately upon delivering the sum of the
             purchase price of 60%, the entire sale immediately transfers to his possession and for his
             benefit; the balance of the purchase price of forty percent, 40%, will be imposed as an
             Isskal debt against Party B, which it will pay within 4 years from the date this contract is
             signed, with a compromise fee of 8% per annum; it is upon Party B to provide
             appropriate security both for the principal funds and for the Isske profit, based on
             attorney Norman Seidenfeld's opinion.

           8) The entire business and the property and the buildings are currently recorded in
              government files under a corporation founded by Party A. From now on, all of them will
              be recorded as per the attorney Mr. Norman Seidenfeld, who was selected with the
              blessing of the parties so both ofthem are secure; the same will be done vis-a-vis the
              buildings and the property; this way, each of the parties is secured that it will get that
              which is becoming it under this agreement.

     I   A certain transaction under which Jewish law does not prohibit charging/paying   interest
19-22835-rdd
  17-08215-rddDoc
                Doc
                  3 6-5
                     FiledFiled
                           04/19/19
                                04/28/17
                                      Entered
                                            Entered
                                                04/19/19
                                                    04/28/17
                                                         14:27:40
                                                             18:14:09
                                                                   Main Exhibit
                                                                        DocumentE
                                     Pg
                                     Pg 58 of
                                           of 18
                                              21




       9) Party  8 is entitled to decide to purchase only half of the sale as it wishes and the rest
          should stay with Party A, [however, there is no requirement upon Party A to sell less than
          half], and all commitments that Party A committed itself towards Party B to sell it the full
          sale also apply towards half of the sale; on the contrary, Party A prefers to sell half the
          sale than to sell it all.

       10) Should Party 8 indeed decide to purchase only half the sale, the parties will then become
           partners amongst themselves, and they will then determine the provisions of the
           partnership and the parties' obligations in a manner the parties will agree to. In general,
           all parties will have rights and obligations proportionate to their interest and holding in
           the firm; in any event of partnership, there is no greater obligation upon Party 8 to be
           actively involved with the firm, than there is upon Party A.

       II) It is agreed that the purchase price set above applies only if it purchases the entire sale for
           itself, but if Party 8 agrees to stay as a partner with Party A under which Party A retains
           half of the sale, Party A will lower for it the purchase price so Party 8 will pay only half
           the principal amount that was left with the firm from Party A's investments throughout
           the years; they will also include the funds which Party 8 invested over the course of time
           and they will deduct half the invested amount from the amount Party 8 is required to pay
           for the sale.

       12) The time of purchasing the sale is set at the time when Party 8 will deliver the purchase
           price, but no later than within 2 years from the date of signature, when it is to pay at least
           60% of the purchase price sum, and the balance of 40% of the purchase price principal
           will be paid within four years from the date of signing this contract, plus interest in a
           permissible manner in the amount of 8% of the principal sum of 40%, and the rest of the
           purchase price of20% profit will be paid within 4 years of today, free of Isske; and Party
           A is to be secured as per the attorney's opinion, as provided above.

       13) Upon expiration of two years and Party 8 having failed to pay 60% of the purchase price,
           and the delay is not caused by Party A, on the following day the commitment expires and
           Party A is entitled to sell the sale to whoever it wishes and at a price it wishes, and Party
           8 cannot keep it from doing so at all; Party 8 will be reimbursed for the funds it invested
           over the course of time, in payments that will be divided over a period of 3 years, (36
           calendar months), interest free.

       14) In the event there will be any delay because of Party A where the sale is delayed because
           of it, whether it is title issues, or a Rabbinical Court injunction, or a schism between the
           partners making up Party A, etc. on any matter whatsoever, then, after Party A will settle
           the delay, Party 8 will have 3 more months to complete the sale, and during the time of
           the delay as well as the subsequent 3 months, they will handle all issues like within the
           two years.

       15) Anywhere the contract mentions payment over 36 months or 60 months 1) the funds go
           back free of paying Isske profit; 2) it does not mean that a payment is to be made every
19-22835-rdd
  17-08215-rddDoc
                Doc
                  3 6-5
                     FiledFiled
                           04/19/19
                                04/28/17
                                      Entered
                                            Entered
                                                04/19/19
                                                    04/28/17
                                                         14:27:40
                                                             18:14:09
                                                                   Main Exhibit
                                                                        DocumentE
                                     Pg
                                     Pg 69 of
                                           of 18
                                              21




          month, only every quarter year, so that there would be a total of 12 payments;       3)
          however, ifthere will be funds in the firms account, Party B will deposit in the firm's
          account an amount that approximately equals the expenses to operate the firm for the
          upcoming 3 months, plus there will also be inventory in the firm in the value of
          $            like the business currently has, or it will deposit funds in the aforementioned
          amount together with funds in the business account, - then Party B will immediately
          receive and it will deduct it from the investment account of Party B; it is only the rest of
          the funds that are not in the firm's account that Party B will receive in payments of36
          months; 4) Party B will also receive security and guarantees for its funds, based on
          attorney Norman Seidenfeld's opinion.

                                              Party A. {sig.}Jonathan Joseph Mencer {sig} Joseph Yechiel Goldberger
                                                                 Party B.' {sig.} Joel Wercberger, {illegible signature}

       16) In the event mentioned in sec. 13 above, then there are no claims by Party B for the work
           he performed for the firm over the course of time, nor for his improving the firm over the
           course of time, for even ifhe improved the firm he will get back only the principal
           amount of his investment and nothing more.

       17) Party B is authorized to obtain a mortgage from the bank against the building and assets
           of the firm, both on the firm itself, and on the firm's buildings, and Party A committed
           itselfto sign all necessary documents and to make a vigorous effort to make available
           everything that is necessary the accomplish the goal, and it will also sign that it accepts
           upon itself responsibility as required by the bank * if needed they will add Party B as
           signor" [and after paying 60% of the funds, they will have an attorney remove Party A's
           responsibility from the mortgage, if possible]; the mortgage funds will be placed in
           escrow with the attorney Mr. Norman Seidenfeld, and Party B will be authorized to
           utilize the funds 1) for the purpose of funding the firm during the initial years, as it has
           committed itself to pay for funding the firm up to 4.S million dollars; interest payments
           will be from Party B's pocket pursuant to a Heter Isska; 2) for the purpose of paying
           Party A the purchase price and thereby acquire the firm into his possession; interest on
           these loans will be paid from Party B's pocket pursuant to a Heter Isska, [even if Party B
           ultimately will not buy the firm, Party B will have to pay the mortgage payments
           throughout the 36 months]; 3) if there will sufficient funds in the mortgage, in excess of
           4.S million dollars, party B is authorized to create a new line as needed, after notice to
           Party A, or a new service with the consent of Party A; however in case of this sec. 3, the
           interest will be paid from the firms funds, not from Party B's pocket.

        IS) At this time, there is a mortgage on the firm's building with interest payments of7%, and
            another private loan on the firm with interest payments of more than 12%; Party B is
            authorized to obtain a big mortgage of which he will pay off these old loans too, and if
            Party B succeeds in securing such loans with a lower interest rate that is currently being
            paid, the gain will be allocated to Party B; Party B may take mortgage payments from the
            firm's account up to the sum the firm currently pays, whereas Party B will pay from its
            pocket only the payment amount in excess of the existing amount: for instance, if they
            currently pay $10,000 interest on the loans, and after he succeeds to obtain a big
            mortgage they will pay a total of only $12,000, then Party B is authorized to pay the sum
19-22835-rdd
  17-08215-rddDoc
                Doc
                  3 6-5
                     FiledFiled
                           04/19/19
                                04/28/17
                                      Entered
                                           Entered
                                                04/19/19
                                                    04/28/17
                                                         14:27:40
                                                             18:14:09
                                                                   Main Exhibit
                                                                        DocumentE
                                    Pg
                                     Pg 10
                                        7 ofof18
                                               21




          of $1 0,000 from the firm's funds, and he will add just $2000 from his pocket; if he
          succeeds to obtain a big mortgage with total payment of only $9,000 monthly, then he
          will not add anything from his pocket, [however, he will not withdraw from the firm the
          $1,000 gain that he generated for them].

       19) If Party 8 breaches the contract and decides within the two years that he reverses course
           and is not interested in continuing with the deal, he shall provide Party A 90 days
           advance notice that he intends to cancel the deal, and after 90 days from the day of notice
           the deal is canceled; he will be subject to the above, that he has no claim for his effort and
           activities over the course of time, and he will be reimbursed for the principal of his
           investment in payments of 36 months without interest payments.

       20) However, if Party 8 announces that he intends to cancel the sale prior to the end of 6
           months, which means that the deal is canceled within 9 months, then, besides the fact that
           he will not receive anything for his effort over the course of time, the sum of two hundred
           fifty thousand dollars, $250,000, will be deducted from his principal investment as a
           penalty, and he will be reimbursed only the balance of the money only, in payments of 36
           months; if his investment has not reached the level of two hundred fifty thousand dollars,
           $250,000, it is upon him to add from his pocket up to that amount.

                                     Provisions and Particulars        of the Sale

       21) Immediately from this day, Party 8 will enter to start working as manager within the
           firm; he accepts upon himself full responsibility of the sale in its entirety, and he will
           supervise all employees to ensure they fulfill their duties in full; it is upon Party 8 to
           regularly travel to the plant location as needed in order to supervise and manage from up-
           close on everything that is going on; it is upon him to make an effort on behalf of the
           business responsibly and loyally, as if the entire business was his and the investment was
           his alone.

       22) Party 8 will hire a plant manager; he will look for a suitable and competent person to
           perform the job; this employee will always be at the plant to control all aspects of the
           firm, and Party 8 will constant communicate with him.

       23) Party 8's activities include that he is responsible to arrange for: I) advertising the firm's
           quality and benefits to the public through effective advertising; 2) to pursue and market
           the firm to clients; 3) to accept orders from buying clients, and arrange that they receive
           their order timely; 4) the oversee and supervise all employees to do their duties
           completely and expeditiously, without laziness; 5) to find
                                               Party A: {sig.} Jonathan Joseph Mencer {sig.} Joseph Yechiel Goldberger
                                                            Party B: (sig) Joel Wercberger {sig.} Aron Jacob Walkowitz

           loyal employees and work with them and supervise them to provide good customer
           service to customers' satisfaction; 6) to keep track of all employees to pay them their
           wages timely, as well as to pay utility bills and other expenses of the firm etc. on time;
           7) to make sure to demand and collect from the customers to pay their balances on time;
19-22835-rdd
  17-08215-rddDoc
                Doc
                  3 6-5
                     FiledFiled
                           04/19/19
                                04/28/17
                                      Entered
                                           Entered
                                                04/19/19
                                                    04/28/17
                                                         14:27:40
                                                             18:14:09
                                                                   Main Exhibit
                                                                        DocumentE
                                    Pg
                                     Pg 11
                                        8 ofof18
                                               21




           8) to outsource to a writer, to write down an exact accounting      of all income and expenses,
           neatly and organized.

       24) Party B committed themselves that between both of them they will work on behalf of the
           firm [specifically within the plant or traveling on behalf of the firm] at least 40 hours per
           week.

       25) In the event of an urgency with Party B, such as an illness etc. G-d forbid, he is
           authorized to name an employee to substitute him according to the aforementioned
           provisions, and the costs of the employee is upon Party B.

       26) In the event Party B is negligent with management of the firm, Party A will turn to the
           'agent' below, Mr. Benzion Goldberger, and ifhe too will determine that Party B was
           negligent with management of the firm, Party A is entitled to back out of the deal, and
           Party B will pay party A a penalty of a million dollars; if Party B's investment was more
           than a million dollars, Party A will reimburse his investment over a period of 60 months.

       27) However, negligence in the firm is limited to 'gross negligence' only, one that stems from
           disregard and carelessness. The one to determine what is defined as 'gross negligence'
           will be Rabbi Abraham Baruch Rosenberg together with rabbi Daniel Geldtzeler or Mr.
           Jacob Yochanan Mendlowitz; only if they both decide that it was 'gross negligence' the
           penalty in the foregoing clause applies; however, practically, even if Party B commits
           gross negligence, if party B decides to buy the business immediately upon paying the
           sum of60%, whenever it is, within two years or within 3 months following the Ruling
           and decision by the decision makers [ifthe Ruling occurs after two years], then there are
           no claims against him anymore; however, upon expiration of2 years after the signing, or
           after 3 months following the Ruling, if there is one, Party B no longer has the right to buy
           the business, as mentioned above.

       28) All costs of funding the firm during the period of time till the purchase, including:
           employees' wages, taxes, insurance, ordering bottles, labels, etc. rest on Party B alone,
           and he has to invest everything necessary in the firm up to the sum of 4.8 million dollars,
           $4,800,000; if the investment exceeds this sum, Party B has the option to back out of the
           deal, and he will be reimbursed for his investment in installments of 36 months.

       29) The aforementioned investment is limited only to fund the firm as is; however, if Party B
           decides, with Party A's consent, to introduce a new service in the firm, etc., or a new line
           of the existing services, then that investment is not included in the calculation of the
           investment of the aforementioned 4.8 million dollars.

        30) When the need will arise for a new investment in excess of the sum of 4.8 million dollars
            within the two years, whether it is for funding the firm, or it is to buy a machine that
            broke down, and Party B wishes to continue with the purchase of the firm, he is
            authorized to obtain a loan from the bank or from a private lender, and the firm's account
            will pay the interest on the loan; if Party B fails to obtain a loan, it is the responsibility of
            the two parties to jointly invest, and ifParty B ultimately buys the sale, the new
19-22835-rdd
  17-08215-rddDoc
                Doc
                  3 6-5
                     FiledFiled
                           04/19/19
                                04/28/17
                                      Entered
                                           Entered
                                                04/19/19
                                                    04/28/17
                                                         14:27:40
                                                             18:14:09
                                                                   Main Exhibit
                                                                        DocumentE
                                    Pg
                                     Pg 12
                                        9 ofof18
                                               21




          investment will be added to the purchase price, to be added to the 40% of the purchase
          price that Party B will pay within 4 years of the date of signing plus 8% profit; if he will
          not buy it, Party A will reimburse Party B's investment within 36 months.

       31) As long as the sale is not determined,    any profits of the firm will stay in the firm's
           account to be used to fund the firm's    expenses, and to return the investment of Party B,
           [funding of the firm for the following    3 months should stay in the firm's account]; and at
           the expiration of time, whoever wins     the firm will also get all funds and improvements
           that will stay in the firm.

       32) When Party B decides to buy the firm for itself, he is also authorized to take from the
           funds in the firm's account to pay Party A the purchase price; if he buys only half the
           business, he may pay the purchase price with halfofthe     profits in the firm's account.

                                              Control by the Parties

       33) Even though the entire management and organization of the firm rests upon Party B alone
           and Party A relies upon Party B, there is nevertheless a burden upon Party B not to
           conceal from Party A anything that takes place at the firm; no aspect of the specific
           particulars should be withheld for him; Party A and his representatives are entitled
                                               Party A: {sig.} Jonathan Joseph Mencer {sig.}Joseph Yechiel Goldberger
                                                                   Party B: {sig.}Joel Wercberger, {illegible signature}

           to access the plant at all times and to oversee and review financial records at all times; it
           may also set up an office there to in order to be able to oversee it up-close.

       34) Party B will send Party A's email a weekly report of weekly expenses, and three times a
           year he will send him an detailed report of any advances and improvements of the firm.

       35) As long as the sale is not finalized, Party A is authorized to make every decision for the
           firm, and if Party B does not agree with it, they should tum to the 'agent', below.

       36) Even if a dispute or disagreement arises on any matter related to the firm, they will
           nevertheless continue to act pursuant to all provisions of this contract.

       37) It is however agreed that Party B is authorized to make all kinds of decisions that are
           within his department in day-to-day management ofthe firm, as well as establishing
           prices for customers, even to reduce the purchase price to a firm up to 20% [a reduction
           beyond 20% of the purchase price must be conveyed to Party B in writing or via email,
           and to receive his consent or silence as described below]; however, every significant
           decision on the essence of business strategy, as well as if there will be a need to hire a
           new employee and to fire an existing employee, as well as to raise an employee's wage,
           as well as any decision related to an expense and investment of more than $20,000 over
           the course of 3 months, Party B cannot alter or decide on his own, without consulting and
           receiving permission from Party A; Party A's opinion is controlling in these decisions.
19-22835-rdd
  17-08215-rddDoc
                Doc
                  3 6-5
                     FiledFiled
                           04/19/19
                                04/28/17
                                      Entered
                                           Entered
                                               04/19/19
                                                   04/28/17
                                                        14:27:40
                                                            18:14:09
                                                                  Main Exhibit
                                                                       DocumentE
                                    Pg
                                    Pg 10
                                        13 of
                                           of 18
                                              21




       38) It is a burden upon Party B to report and advise Party A of any significant decision as
          described above, and to seek its consent; it is however agreed that if Party B sends an e-
          mail to Party A about a planned expense, and he will not receive a response from Party A
          within a full business day, then Party A's silence will be considered as if Party A
          consented to the expense; in the event if a significant expense above $250,000, he should
          wait two full business days to obtain its consent [every matter on which the parties need
          to obtain the consent of Party A, written consent by Mr. Jonathan is sufficient, even
          though Mr. Yechiel has not yet replied anything]. However, if Jonathan does not
          respond, Party B must always check with Yechiel why Jonathan does not answer, and if
          there is reason for Jonathan's silence, Party B with Yechiel will jointly decide how
          decisions will be approved.

       39) In the event of disagreement between the parties about day-to-day business management,
           they selected an 'agent' Mr. BenZion Goldberger, and as he says, so shall be done.

       40) The bank account of the firm will be in Party B's name, and they will sign the checks;
           Party B will always document the objective and purpose ofthe check and deposit in order
           for everything to be documented and clear for the two parties.

       41) In the event of a loss, G-d forbid, whatever it may be, where the entire firm vanishes,
           neither of the parties bear any responsibility for the others' interest, as everyone is
           responsible for their own interest; [however, if some assets are retained with the firm
           while the firm dissolves, the remaining firm assets will be divided between the parties
           proportionate to their investment, i.e., if Party A invested 20 million and Party B 5
           million, Party A will receive three quarters of the remaining assets and Party Bone
           quarter of the assets; if the loss is due to negligence by one ofthe parties, it shall be
           litigated and be liable according to Jewish law.

       42) The parties confirm that the sum of 3 million dollars that they are required to pay the
           broker Mrs. Schwartz, rests upon Party B to pay from his pocket only; Party A is not
           linked thereto in any way.

       43) The parties agreed that it is preferable that the entire sale should be conducted
           confidentially, so that nothing about this sale is disclosed to anyone, as publicity could
           potentially cause losses and damages.

       44) Every decision and message in the entire course of the business will be in writing only,
           via email and the like; under no circumstances will a verbal decision be accepted; even if
           a meeting was held with everyone's consent, he is nevertheless required to document it in
           an emaih absent this. it is as if the meeting never took place.

       45) Every email sent in order to obtain consent or inform of a decision, the subject line must
           specifically indicate that this email requires a response, and it must always be in a
           separate email, not buried within other emails.
                                              Party A: {sig.} Jonathan Joseph Mencer {sig.}Joseph Yechiel Goldberger
                                                                  Party B.· {sig.} Joel Wercberger, {illegible Signature}
19-22835-rdd
  17-08215-rddDoc
                Doc
                  3 6-5
                     FiledFiled
                           04/19/19
                                04/28/17
                                      Entered
                                           Entered
                                               04/19/19
                                                   04/28/17
                                                        14:27:40
                                                            18:14:09
                                                                  Main Exhibit
                                                                       DocumentE
                                    Pg
                                    Pg 11
                                        14 of
                                           of 18
                                              21




         46) Party B is entitled to bring in other partners within his interest, both when he wants to
             buy it entirety, and when he wants to buy half of it; however, there is no requirement
             upon Party A to settle and conduct negotiations with those partners, as he will
             communicate only with Party B who will serve as a representative to the other partners.

         47) However, Party B is not entitled to appoint others in his stead, to partner with Party A in
             his stead - only after obtaining Party A's full consent as to that partner.

                                           Intent and Validity of the Contract

         48) The parties reviewed and understood everything that is described in this contract, and
             they fully consented to all provisions.

         49) It is agreed that only those conditions and provisions that are provided in this contract are
             binding upon the parties, all other aspects that were discussed and negotiated are null and
             void; even if contracts will be written in non-Hebrew languages, it is agreed that this
             contract prevails against any English contract, (except for a contract written in Hebrew or
             Yiddish which is signed with the signature of the two parties, *or if it is in an email); it
             shall not be binding upon the parties at all, and shall be considered as mere talk.

          50) It is also agreed in a most effective manner that no one will be able to raise the Kim Li {I
              am of such an opinion} argument against this contract, in order to void it or diminish its
              power; to the contrary, as long as there is even a lone opinion that supports the affect of
              the contract, it shall remain valid and should be considered along with all of its provisions
              and specifics; the position of the bearer of the contract should always prevail, and the
              position of the challenger shall fail; his statements shall be null and void, like one who
              raises an argument after a Rabbinical Court already took action; he should not be dealt
              with, neither under Jewish law nor under civil law.

          51) In the event there is any shred of the Ribbii prohibition, G-d forbid, with anything
              associated with this partnership, it is agreed that all provisions of the customary Heter
              Isska3 or another permissible manner will apply, according to the opinion of the parties,
              and the opinion of Mr. Chaim Mordchai Sttosel.

          52) In every disagreement and dispute that may arise between the parties with anything
             related to this sale and this contract, the parties will tum to a 'third' * the 'third' here is in
             a non-binding manner, who is acceptable to them both who will attempt to settle between
             them based on a settlement; ifhe does not succeed to settle, they will tum to the
             aforementioned 'third', or to a Rabbinical Court he will select with the consent of the two
              parties, or in the ZBLA vZBLA4 format, and will sign an arbitration agreement, and they
              will issue a Rabbinical Court Ruling or a settlement as they see fit.




    2   Interest, prohibited under Jewish law
    3   A certain structure that allows for interest under Jewish law
    4   Each party appoints one arbitrator
19-22835-rdd
  17-08215-rddDoc
                Doc
                  3 6-5
                     FiledFiled
                           04/19/19
                                04/28/17
                                      Entered
                                           Entered
                                               04/19/19
                                                   04/28/17
                                                        14:27:40
                                                            18:14:09
                                                                  Main Exhibit
                                                                       DocumentE
                                    Pg
                                    Pg 12
                                        15 of
                                           of 18
                                              21




    We hereby acknowledge with a complete acknowledgment, like one acknowledges before a
    distinguished Rabbinical Court, forever irreversible, and our hand signatures below shall bear
    witness upon us like a hundred qualified and trusted witnesses, that everything described in this
    contract was entered into through a complete Agav Suder binding procedure, with an object that
    is appropriate for binding purposes, and through other binding procedures and methods that are
    most effective pursuant to the rule of our holy Torah and according to state law; by our free will,
    free of any coercion and persuasion, and by understanding all issues; through a complete
    commitment assuming personal and financial guarantees of assets we currently own and that
    which we may acquire, effective immediately and before a distinguished Rabbinical Court,
    neither like a simple assurance nor Iike a standard form of contract; under rules of negotiations as
    regulated by our sages of blessed memory, like the conditions known as Bnei Gad and Bnei
    Reuven; we rescinded all declarations {to the effect of voiding this instrument}, and declarations
    that stem of declarations until the end of all declarations; we accepted upon ourselves the
    responsibility and validity of this contract, with the same responsibility and validity of contracts
    of commitments and sale that are customary within the Jewish community, which are made as
    regulated by our sages of blessed memory.

    On all of this we affixed our signatures on Tuesday Vaychi, 13 Teves, 5773; {calendar date:
    December 26, 2012}, here in Brooklyn, NY; everything is confirmed, determined and
    established.

    Says: {signature} Jonathan Joseph Menczer,            Party A
    Says: {signature} Joseph Yechiel Goldberger,          Party A

    Says: {signature} JoelWercberger,                     Party B
    Says: {illegible signature}                           Party B


                                    Calendar date: December 26,2012
·---~..,-.~--
                          17-08215-rdd"Doc
                     ..-...~--.-
           ..~---.-~---                ---_
                               ...--.-.----,---.,..--.~---•..
                        19-22835-rdd     Doc..
                                             3 6-5
                                                FiledFiled
                                                      04/19/19
                                                           04/28/17
                                                                 Entered
                                                                      Entered
                                                                          04/19/19
                                                                              04/28/17
                                                                                   14:27:40
                                                                                       18:14:09
                                                                                             Main Exhibit
                                                                                                  DocumentE
                                                               Pg
                                                               Pg 13
                                                                   16 of
                                                                      of 18
                                                                         21
                                                                         2&/12/2812 11,81 ....     ,    m   "lIIIlH~    .. , j'1~113858       11)'1,   881 •• 881




                                   ''') 1)l~)))0 "ltrl' ')1'l!'l'il"'O 'J"m          ,o.",~
                                                                             1':1umrn '1:11J1Vn':1nnnnrn m':Joo ')£I'N' O'NJn '\:)1!)!:)0'1n 1'1:>'
                              ~                                                                        f
                            (Ie:   il"'01, 'N i~ l~m'0'N1PJil ,[mlno ')) mlno 0'1't1 o'£lm'tl Oil'J'tI] 0'1:110il '''J 1))l1)):11?Nl,wn' "1t7l'il''10 '£I1l'V1
                             ~     ~il i'1 0"'tI O'£I1l,'tIOJ'N ':1i~                 O"l!)1l''tIil':lJ '$f!'lPil ''') 'tI\:)'"NP'N'1' :1p))' il"'O '£In'V1 "~OIl 1))l1~1))11 ,N"
                           11<      0'''))1r.1 1n"il C'J!:I1N'0'J')p:l OW)) ':1nnnm Om)) ,,:11'                           orrtsn      ')V1 ,':1~       l,m O'N1P)il [Oil'J':l'tl eeenn '!:I:J
                                                                                                          \:)"£10' :1m:>i m ':J 0"1'''
                                                                                            .Nl1 N1\:)'t1:1                                             1't1N' ilJ'iOil 'pm,          p=rnn .",       '''£1))


                                                                                                              "~'11    'In,m
                                    ;D))07 "il         Y.r1lr.lN01'Oil m'tlu         Blue Beverase (troup                     0'tl:1 N1pJil N01'0 0'7)I:1il N1i1rm 'N ~                               CN
                                    'J'il N01'om ,O~                   l)"\:)H:l' 0,,:Ji1'1 0'1''tI:JOil ~ 0)) 1j)tlO \:))))?£I~N:l                      Ol ~OJ      m))' t;)1))P)!lSO
                                    'lI1lr.lil ~ 0))      ''')i1 N01'Oil ~        ':l i~'   1"r.17 t)',nn        mo,     ,tI'Nr.l1'O i"'IO:J1  ilr.I"    lJ'7"N:lil n:JtCo n,))10il
                                    ~'tI C:>t:lilil~             tJ't"lr.ilil,N:l :>"))"m)1" lJ"'))0 ':l i~\!' n,'rn ,:1't1 o'm:>m               ':J1 '0)) "1))1lt:I0il':>',,:1':l'Cl:lV
                                                                                                                                 ;17017TO'NJnil '''0)) N01'!:Jillil' 11:J0' 'N

                                                                                                                                                                            ;~)     npr.lil:l          ~

                                                   .W1'N1\:))Npi11 tJ'!'I1'il7:J tJ)) in":1              Blue Beverage Group                  CV:1))i)Jil ,"Jil N01'!)il              .1
                                    ,:1'1" "J'))      '00 ':Jil     ilN1' N01'!);D 11' 1:l:J ':l ~, '''Jil lttl1'O' tJ,m:> T"V'tI tJ'7:Jrn 1'1''lJ:JOn ~                              .2
                                                    .npoil tJ':Jt:I1':lVM ro'J' N~P':J1il!'I:JOill'N                   "pn' ,"n       tJN "1N'[as      is] N1il'lJmO:J ':>il
                                                                              "'Jil7TU:l. ,.) ilN1\:)t:11'11)m152                Brvadwq               m,n:J:l'tl 'l11lOil'"          .3
                                                                                                        .N01'!:1;Du':J"\!}) V1lOil7)l tJ"ro tJ'iO'))il tJ'J'):1il                      .4
                                                                                                   .l)'WMN~              m1~          Y.r1».:lil7))'lJ
                                                                                                                                                    tJ'P'1il tJ'J'J:1il "1N            .5


                                                                                                        m~111~m             hptl11 't3'1

                                     '0')     ,$21,500,000 ,1))mi "1m n,NO                    'tI7Jn'   1'~     tJ'1\!1}l"'I
                                                                                                                          inN 11)):1 'V          1t:I npcil:l       ))"P'lJil 1:1:J 'N i~                  C)
                                     ,!)'trI" tJ':Jt:Iil P"i:l '11:1' O'N:lil tJ''lfTnn 1~                     ,111" "111 1'V!)N)ino       n,n!) "n n))p'lJi1m 1'V!)Nn'!'I:11Vnil
                                     tJ)    ,"Jil tJ,:>tf.7"1'tr1!'1,tJ'J'tIil   1'l'7.Xl 0,'itIr.) 1t:I N01'!)i1 " O"):>n1:l:J' [tJ~ ':1 n'O'1ln:l n, 1~                                  ,n'N
                                     Wl'))O}!'!:)'lJi1n ':J:l 1'r.l7'tIo ~                $6,000,000 ,1))'Ni 1"Jo VV 'V 1t:I:l N01'Oil 7)1'tI\:7')l1NO'N i~                               N~'il
                                                                                                                                                                                    .~N:lil'

                                                                    .m:J 'N:l, ':l,~ no,\!}) n)!i:l '"n          1'):1n 'TlJlilr.l no:>' Nm'!)il ilJ lnlilr.1 ilr.l:Jnpr.ln '!Oi]                          ('1

                                      ;10'~       ,npOil:l ))'P'lJn 'N ~V            n))p\!Ii1ill11'        'm ." ;)) 200/0 tJ'nnN           O'1V)) ;V          1tm' )):11')npOil           '!Oi           (11
                                      'N ,~ O"J:>ilVn'tlbnn               ,:J il' 1':1'l1nr.l,:JJ" ,lr.1,n1'lJOO ,Y.I))'tIn,))p'tIili1          ':JO \:)1'!)0 1':l'lln ''W' tJ"'~il
                                      W'l1NOilr.l ,O":J, 'N i~ O"J:Jil'lJtJ,:Jt:I1:Jl' p' ,{a1Mn"D'llr tlM'la                              .Q''''~      c'J'tIn1~           Nr.l1'!:lr.1
                                                                                                                                                                                      'O":J'
                                      11J!l)\!J m))p'llnil) ,'1'J)) 1r.I"'lIV \:)J')))r.I'l))!)m
                                                                                               ~l1Nr.1il                 !"~il        ,n'N~'ilil 1'JI!Inr.I ,;JJ'I1 ;1'JJil       7ll "J'P'lI
                                      10'7W       ':l ,~ 7))1 "':1)) tJ",        ':>J' N'     (Wasted money ,           "1''<:0' 1i't:I!)il tJ N   "!.)!'(l   tJilO)) ~il         N';! 'N   ,~v
                                       'N ,~ m))Pl!lili1po            N01'Oil:l tJ,m, 1N\!))ilr.I:JP''iOO tJ,;:,t:Ii11il' "il' 1I!JN:Jnm:l'llnn ~ 1nN'                              D'l'Y.)'77'lJ:l
                                       "N tJ'01:>tI             tJ,'lJ' 1I!JN:)1,20% tJ'"nN 0~11'))) j))) ':l i~            "l'trl,   o,:>t:Ii1,mN       '))1 ,n'tlJ:>ilil ':J 1')l1~ 1nN
                                                                                                                           "'" />                                .npoo 'O,'nm':J            10lJ

                                                                                            ~frt                          c!l ~/                    __)'{?J't'N                      }'     I'        ,t" Jl'
             _,£(rlitra                 a/         ;[f          )~~IC                                          (:!??-Oll                           0/
19-22835-rdd
  17-08215-rddDoc
                Doc
                  3 6-5
                     FiledFiled
                           04/19/19
                                04/28/17
                                      Entered
                                           Entered
                                               04/19/19
                                                   04/28/17
                                                        14:27:40
                                                            18:14:09
                                                                  Main Exhibit
                                                                       DocumentE
                                    Pg
                                    Pg 14
                                        17 of
                                           of 18
                                              21



                                                                                                                                                               l

    'lI\1l.:m~omN01~              ')1'pI!JiI'l!   rn::1mn,o ))::1'ln0)))" " 0)) NO''>!mnN ':1 1~ '::1V' npon ~1.J"T 1:1m                                       C,
                                                             .':11~ nTl1nN:lCJ'lNmY'? ,N'tI '::1NCi1")) ~N'nN '1li1'I '~)l1!J
    M ,,')n 1tr.l ,"')n npo nN '.:1~, 1"0'                              n7\!1Wn '!'In, p"mn           "'0))0"''>;, 'lO,N:l,~))        .:1"Tmn 'N 1~            C~
    O~Nln~,        ,"lil n('On    n,ll'''     nWPil N'I.:1n7
                                                           ':11::1n':1 O''>;,P';rnm ,n1~                        ,::10 60% 7I!J 10 ':11::1,., N':1'\!1
    ,m:"" lmVJ1' npon               '::l 1:11)160% 7I!J npr.m 'm 01::10W:l'I!Jn)):1 t'J:Ynl "~lIm 01::lO:l'rn 10YJ:lI!J
    01'P O')V 4 t'J10:1'1)1 'JO~1                 ':11~ ,)) NptrI)) :11n, t'J1Pl'40% O'lmN 0')):1,N:l npon ~                              'N'tI,'''01n
    nll~   'll   ,m "pn n,)!p ')I ,n '1N1n nl"'O::1,n', ':l 1~ '))) ,ro\!f,l8% 7'lJ n'1'lJ!l1ln ~                               0)) .m 100 nlp~n
                                                                                                    .~)!"T'I'l1)l01NJ        1"')) n)I'T'0' NptI')I;,
    'OV~     WlO)ll:l"l    ,'N 1~ ''')1 rmeon ,NI!J1)l!)NPron n'='won 'p'n:l n).l::l0VJ1)o'J'lnm l!J1lom 1~M                                        "         C"
    Y.U7 'I!J)I'," 0,"10::1 0i1'J'lJ "iT'I!Jo~n                          "~':l      1m:l)V 1';r)1on"l 1l'P,NJ .10 1"')1;, n)I'T"'ll)l "n
                                         .,"',In O::lOMn           '''0))''      )I'IlOil~         o~no      N"' n0:11' l"'))) ,'lJ1l0m O'l'l:lil
                                                                 ~::l npon '~n 1" n1.lp!7O'~
    " ,,::>07'N 1::1')I.:11'n 1'N ':iN] ,'N ~, 1NI!J'I1NI!JmU1::11                                                                       ':l ~ nl\!11:l       Co
    ,npOi1 '::In 'W m o'~m ,npoi1 '::l ,., ,,::>c';r':l                           m    'N 1::1 'O~)I :1"nnnv O':11'nn ",              ,[n::lnOOnlno
                                                                                       .1'" 11'c';r0 npr.ln '::In "'0'          t'J'i)Ir.lIN1::1 ro11N1
                                                          'l)n:nl!J'lnppn '::In P1 mJp';r ':1 1~ """'
    n'::1"nnm nlllm\!1i1'Nln IN 1)):lP'1,Oi1'll':1O"tTT::In                                                                                   ,'N ON            C'
    cnnnN1 op')n '10' n'::1"nnm n,',m                             O'ii::ln "'           "'i1' ",     111:1' ,o~n            '~1"'I!J 'O,N:l o"tTT::Iii
                          .IN1::101m' NP'~il:1 p)O)lrtm ':l 1::1';r)I n':1"nni1 O'I!J1'N n'l:lmv 7'lJ i11PO":1, ,N01~
    ~ 0)) t'Jmv 1NY.1"iP':l 1::10'::lO' ON,:lN "P::I)), npon " i1li'" 0N:l 1'1 'l'n ';7l))7)):1p)nnppi1 'P"Ti 1)1"n                                           CJIC'
     N01'l)ilJ 1NVJ'lJ11pn 0'::>0 '::In 1'1 ':l 1::107l!J'1npPil ~                              'N 1::1'" "",         ,np1.Jn'::In 'N '::1, 1NI!J'I\!1
                                                                                                                                                    'N
     C1~         T"n!pvnn01::10'I::Inrom 10m 1'lJr.l:l':l1::1 m})pl!1nn,})o 1:11!1n'
                                                                                  m, ,O'Jvn 1I!Jr.l:l 'N 1::1 nWpI!Jno
                                                                                                                      .nppn "Tl':1
                                                                                                                                 on?      :1"n ':1~v
                 i1r.l'nnn 01'P O'JI!J':l t'J,0:l'='o1nlNo N? 7.1Nnpon'm
     IN O'I!J'II!J                                                                                     ':l 1::1 W:1'1\!1
                                                                                                                      :11)1:1
                                                                                                                          )):li') npon n"Jp ,Ol               C:l'
     01'P O'lI!J ).I::l'Nt'J'O:1,1)) 0';rl!J'lnpr.ln 'm "po                         4Oo/t'v 01::10;,'N\!11,npPM ,11' 'I1.J"TP 60% l)"iO,
     ';rI!J"ppn'101 'N\!11,40% ';r'lJ         "pn                 ')I
                                                          C1::lO S% ';r\!1 10:1 ,n,on ~'N:l n':l' '101m£lt1ln0)1m 'OI!Jn,o'nn
                       .'' )::1' 1"wn n)I'T'IO''N 1::1 nN ,nO:1'1, Npt7'))otron                      '7.1 0''i1r.l 0')I!J4 t'J1O:1'0';rl!J'ln""    20%
                                                       npoil 'O"TP 60% '::11::1O"'I!JN' 'I"'TV1 O'JI!J'nI!J 1'::1)):1
     m::l"nnm '0::1 '311M' ,'N 1::1n::lo 'l'N :11::>'I)!n'I                                                                                                    CS'
     7.lP' '::11::11 ,0"::> 1")) :1::l)f)':l 1::11'::1 1'Nl ,n::I1'1\!)
                                                                     1,"0:1' ~1'1\!1'P, npoil nN 1'::>r.tJ 'N 1::1 1'::1 n'V1m
     C17'lJn~          (O'l)))' 0''lJ"Tn 36) O~JI!J'l iW ~ p')n'~I!JOOl'.)IO')ll)~".)I,Ir.)ln1'lJr.l:l)I'p'lJiI'l! nl))On mln:1
                                                                                                                                                  .",::11

                                            """0 Y.U71M ,npon :1::>)!:11'
     1':1n!'l7nO 'N 1"'::10?1P')) 'N O1I!J'1N                        lnOM' 'N 1::1n,p ::11::1')1
                                                                                             nl'N "iT' 0N:l                                                    C"
     ,npr.ln "m? 0''lJ"Tn3 ")1 ':l                m "iT' :11::>')lnnN 1"TO''N ~I!J 1111'<'IN                    ,"'M'I!J1'))1  "::1 "I::>''N ~    'omI!J
                                                       .0')1!1n~)I!J11m 10::>          "i)   'lron' 1'1nNI!JC'I'lJ"Tn 'In Ol1:11'~)I;,,Ol1'lJr.l:ll
                                      n1)loo 1'ln' (1 o'l!1"Tn60 'N 0''lJ"Tn36 ?)I OJ))O'I))!:) 1W::11"J'lJ 011'0 "
     1'N (2 ,NptI'.)I nn~ o"I!Jn '17::1                                                                                                                        C,"
     "iT' ON,l:l,N:l'::1N(3 ,OO)'l)lr.)')lo12 "iT' n"O:1' N~OJnJ'lJ)):11                            ,::l:l P1 ,O)'l})O'l))!:) '::l:l o';rI!J,ron:m
                                                                                                                         I!1"T1n
     O'I'lJ"Tn
             'l "n:1 NP1'l)il n,plnil n, N::I'il11)):1ii';r1}lnm::> N01'on 0'::l.:1':l ~ n~                                      rn))):)NP1'on 0'::>:1
     n'l' 'N ,01'il::l 1nor.li1:l,~                'I!:)::l   $                      m'1'lJ:l (inventory) m,no NO~OilJ ,NI!J'I Ol1 ,O'N:lil
     'NI!J P11 ,'::11~       "I!J~)~                       rom ':1 1::1 t'J::l~ ":Jp' M01'on 0"0
                                                  11::1I!Jnr.J                                                         ~"))Oi1'N\!11''')il1O:l     n,))o
     7))   n'::11))):I11n'O:1'::11~ "::1p"Ol (4 ,O''lJ''Tn36 "I!J0)'1))):)')10
                                                                             ''')I ':l                    '::1 7.lv' N01~n        0',::1 O)'lNI!Jn,))On
                                                                                                                .~l             1",)1;,n)I'T'!:l::l1~m))):)

                                                                                      {oj' ]v\)/I                                  '1<    ,3

7                  (
                                                                    ~h)' (til                                                      (1 'l~
19-22835-rdd
  17-08215-rddDoc
                Doc
                  3 6-5
                     FiledFiled
                           04/19/19
                                04/28/17
                                      Entered
                                           Entered
                                               04/19/19
                                                   04/28/17
                                                        14:27:40
                                                            18:14:09
                                                                  Main Exhibit
                                                                       DocumentE
                                    Pg
                                    Pg 15
                                        18 of
                                           of 18
                                              21
                                      26/12/281211:"      ••   : III .·l"'l~iI      .. : 11729113851       II')~: 883 ... 885




                                                                                                                                                                     ~
     '11ru'Uo"l
             1'0).1N' el, ,N01'1!li'O10~il1w.:o 1.l)lV '11W» ').I ':l ,~ il~.l11 C'\(I1~N~Nlff')C'J'I),lO
                                                                                                        !:J''Dmi'P=l                                             (tv
              .reem 0'\(1~ ,n))p'lIil ~01 np P1 rmrc ~p<t N01~!)il11Nn~:l\!liWC'JN       ':> ,1r.llil1'l11Xl N01'1!li1:l
     ,N01~!)il     '''Xl 7)l jI"TI '0::1).1N01~n   7)l1i'l,N01'1!lil~'1'          '"J:l 7)lpJN:lO'lJtnl1NO N"'::I'il,'.l 1::1oro 11''lI1n                          (~
     ,O".l1i111'~::IJ' ~Nil 7.l N~Pil' m!:O' 7.l:l                 ""Ilm        C~:l1::1)il"'1~)i1 7.l 7)l omn, '0::1).1
                                                                                                                       J~n11i1'N 1::1'
     m~1nN 1~               1"'))' ')!)~60% ,\(I "').Ipn C"'lI11 1nN'J ~p)N:lil "''dI11 'I!l' 11~1nl '~').I'.lPOV C'11n~on                                  ::   F~<J-t..J (;~"
     N~' ,~'l                'l)Jr.)'1NJ .10 1"))J ~N N1po),l:l""l:l~ W'll1Non n,).Io, [n'1\!)!)N~W~l1NOi1O                                    'N 1::1     \I)'" o..cl& '7,g I
     '0::1)):lnn"il 1VN 'I!l:l 0~:nVN1n0')\(1 1'11.l N01'1!ln",plnil111::1' (1 ,m).loil 0).1\!));l,,\!Ji"t1 '.l ilil m\!J1.l                                  4 ~ s.j /)0 (""
     ~      1')J1!)11'::I!:J(2 ).I"mil ~"!).I':1 1::1t1':l0 ,,~ m1n 1')l1!l1,WN11,'m                        4.81).1N01~!)nmpmil'               0!:Jvh
           ,).!""m"'D)! ~'O
     ONC'jN1]                             ':1 1::1c?'dI   "N 11'N'?n 7)l "'.l1rn "mV1' Ntl1'1!lil,~ ,)l m~                           'N 1::1, nppn
     CN1 (3 ,(W'll1NOi'l ?VJ "")lY.)')~n 11N0'\!J1n 36il1VO.l O'W ':I 1::111~                                 N01'1!li1"IWJ, iOi" W 'J 1::1
     iWTIiI1nN' 11'::Iil 'I!l' 'lJ1n "."        'lJ1i1' 'J 1::1~        "W1il     '1,,~4.8 'V 100 il?)Jo" I!J\7'lN1OiO11'))0." ~
     1l:I 'V '..,,'0      N" N01'1!li1"')lOP ""J1n 0"'dI ill 3 "1'))'0.:1 ':1N ,'N 1::1mo~                         iI'lJ1n ..",,1))O'N ,'N 1::1,
                                                                                                                                                    .':l
     1"D'\!IO\(IN01'!)il7)l~!)          nN)?n i1)J1,7% "'lI11~:11o,'nm:l N01'!)n                 "Xl ").1'lJtnl1NON01'1!li17)lonp                11)l':l           (n'
     mN),nn 11N~              ,??i1 V""l1NO m))Op O?'dl\(lml V\1Il1NON'::I1i'1'':1 1::1 oro "'V1rn ,1"'" 12% ",:1).1
     1m'1i1C'J'Pl',c,m, 1"D~V                Cl:;n,ro jlO) llnN:l11n1 C,!:JV11
                                                                             Cll 11'N,!:Jnn7.lp!:J'.l1::1n~::I' ON) ,O')\!Im
     1'1' N01"!lil ""'0 \(I\7)l1NOilOl!:J'll11
                                             n~                  ':1   1::1 7.l1' ':)~ 1).1N01"!li'lO~'lI           O~          1)J1 ,':1 1::111""
     ?ll11~.l1$10,000 'V ",           c,m, 1"D?'lJ0ON :~                111')l "I"llil '.l 1::1 C?'dI J'lI"il O,:ltnl "", O?'dlV O,:lOil
     oro "'V1il         'IN ,'lJ11n, $12,000 ,\(I ", P1 il'~.l 10''dI N' "'1lil \(I""l1NOil?Jp'J n~::I~ 1nN' ,"'N),nn
     'lI\1Il1NO'.lp, ~             ON) ,~O                       O''I!l,N P1C'J"01"N01"!ln'Pio $10,000?'lJ 1t7 0!:Jvh'.J 1::1
                                                   $2,000 1)t.:7N1
     1m'1 $1,000 N01,!)i!O W::Il" N' ?.IN] ,"""0 Ol7.l C'j"01'~ ~'N 'tI1m.J $9,000 1'1 n"t7.J 'O~                                          ~V ml
                                                                                                                                     .[lil' n"'1il'lJ
     ~,        'IN ,npoil Oll 1"\!IOro iI::I'10 ,,,N-l1.J 1llnV O~)'l.In'.l 1'11.l               ""m" opN1"mpn                  11N'J 1::1 1'1!l'ON                CO'
     " N~ !'¢'lI,"):l,,,, N~ ,npOil "'.l'"                 mrT'Iilil01~ 90 'mN'" ,npon ,m,                     10'llV O11po 0"0" 90 'N 1:::1'
      01?'lJ11~                                                 111' '.Jp'" ,IPlil 1'l11X1 111"'),l!))
                         O''lJ1n.36 'V W"))O~)l!XliI1mJ '1111P'Uo"l                                 '11m" ?ll iI)l'n11
                                                                                                               .",.l1

      1.l?o ~lN ,O''lJ1n 91'11 ,m",            npom        N::Ir.l)O''lJ1n 6 ",!:J, 01" npon           m, iO))lV '.l 1::1~",               ON O"N                    C!J
      $250,0001)t.:7N1C'J'N0''lJOO1On"NO ?'lJ ", ''')l'pvi11~po                         )l1l~ 10m      1'l11Xl111m" 11.l).l0'"            ?:Ii" N?V
                                                                 mm.l 111))OiI1NV 1'1 ?lp'" ,t7J(:1 111111.:1
      O~11NO111m))'p'lli"l~l~ N' ON) ,0"'lJ1n .36"" t7"J"I))O')J!Xl
                                                               .'")i1 01:1t71).1
                                                                              ''''''0      C'J"01il'""0 $250,000, 1)t.:7N1
                                                                                                                         "I'N 0'\!IOn1


                                                                         nl'm'I   'V~,   'M)fI

      "o".l         npoil "'~1nN "'0:::1)) 'l)?lpT.l N)ill ,N01"!li'lil":l 1)lVli")l0 1111.lmill? '.l1~                          t7)'~ C1~ilO     "p""               CN~
      01~           ~l1 1!l1N:l)J1t7J' '.J '::1 ')l '''''01 ,1110~''lJJo,,::m~             'V~'lI O'?)n£li'l"           ~.Jl 7)l ~~         N1ill :"
         m'1nN:l pt7)li111.l,'" m\!Ji"t11,,)J1 ,iW)lJill i1'lJ1).1il
                                                                 " ,)l .l11PO np!)" n~)vro .,,;, ,1"::Iil                                '!:I' "))!?!:Iil
                                                                            .11J? 1,V "'iI il))'p'lli"lrn"V po),lil7.l "'iI1~N:l m1"t701

         \.1))l'!)i'O   ~11 ili1'lJ' ill ~!)1 ,iON?r.li'1 '11'N' "N11 1lli'l OiN 'mN 'lI!:In" ,1)lVliJ')JP "))l?!l roo' '.l1::1                                      Q:J
                                                                                 .~T.l" 1Vp:l '0)) ~            'J 1::11,Ntl1'1!lil'''1!l11N?nI7

         (2 ,C~)J10il om'l!l ~:l".l1n::l1ru N01'1!li1            ",,),10) .l~      11N0t71!l? (1 :~            '11,,,nN ~         .,.", '.J 1::1 ",,~                C~~
         o~,,')O'nn


),-y~;)r;~
                            11Nl?.JP"lJ


                        m~1IJ'
                                          -mm
                                                                  °T'~"'",~~~"
                                                                           ,.~ ~ (.
                                                   ,0'))Pi1 t7'N01'1!li'lO",JOli'li1 ?:Ii'? (3 ,o':nw N01"!li111N"1"                             1nn,




                                                                   =1_fffs
                                          "'M~~                                                                                       OJOO' 0",'


,/Itqry' VDI 'W' P",(                         :                                                        I             (7 ~
19-22835-rdd
  17-08215-rddDoc
                Doc
                  3 6-5
                     FiledFiled
                           04/19/19
                                04/28/17
                                      Entered
                                           Entered
                                               04/19/19
                                                   04/28/17
                                                        14:27:40
                                                            18:14:09
                                                                  Main Exhibit
                                                                       DocumentE
                                    Pg
                                    Pg 16
                                        19 of
                                           of 18
                                              21
                                       21/12/2812       11:111 IliII:     III    .'1'1•• {~' III: 1!72!111131158        IV;: 118' iI            ee.

                                                                                                                                                                                         1
    ~ 0)) j1:1Vn       7iU, (6 0~)lpi1j1::r,          !11~:11!b rrne m'~v U!1~ OiI':U 7Y i1O))~ Oilo)) itlV/l O'lON) O.,,~!)
    7Y "n7.:J))' (7 ,0mt.:1 "1:11NO"!)n mN:::I1il'NV1t7"':1 'O~O1' O~ '):.1O)r.H.:lom':I'tIr.) oro 07v' O'~!:In
    reo 1£mo ~O jI:1'l1n:1n~'I'V:m1~' ,,'Or.l7 (8 ,000l:1 on!:!pi1nN 'C7\!n'lJO')lp;1).:)m:1)" ~:1m'C'lJr.lil
                                                                                                                                   .~m           n'N:::I,n~        ,-m,o,
    ~'lJ ~l        [Ne1'tln11'~'        ~ob          '1'1 "))I~n "m Nj:mi] NO,'!!!itl )pt7))n' om'lJ 1'l'lJ OC~)I)l"nm                                                ':11:::1         ('T)
                                                                                                                                                          .m)l'lJ40 tl";o,
       C'tN)!1n'tl~ 1'T1nnTlP)),v ,)!)!) 1P'PO:l 1'nm, rn:l rn'lJ,n ,v'n "'i~ i"b1n'o~ t7)lN ''i1'                                                        ':l i:::l'l!i11i'O.:l        (11)
                                                                                                                                                     ''''lil
                                                                                                                       .'l i:::l" "i1' ~!)n n'N.:::I1m
       ~n'       i1Pn Ol ON1,''') .:1"lj1~)::1n'''Io "n71 YfI':Iv!itJ 'N.i::r n)!)' N.O'~ nnrorc                                                ))V!:I' ':l i::rV n,i'O.:l             C~
       ,'N i::b '~Ni))'7o''lJ          t7)i' O~          ':l i::r'    ,nppi1O '::111m, 'N i:::l":1 n'V1n ,Ne,'!)n l1uron:1)l't1!)'::1i:::C'lJ
                       .0''lJ1n 60 1'l'm ,n)!p'lJn 'N.1~ ,,1'm'                        "ll7N.i jI'~ ~ O,~C n').!p, 'l 1:::1
                                                                                                                          nwp'lJi1 Nm ON)
        GROSS NEGLIGENCE                     N1i')n n,'P1 ,l"l                  "nc      Ztl'l1m,Ol ~tl                 P1 ')'N Ne,'tli1:l n1))''l1£1O"N.                              (t:»
       0)) in'l N."""V l1)1:1))!tN.1
                                  ",:1 0i11:lN" l"i11n T':l "n' i11'0l n~tl                                           ItO t7):>lno 1'n.:ln' nu )!'1:>om
       mm '""n'          0i1'!)'lJ1'lJ~ p"           ,'It)   ~'N71))!0            1)n" ::1i')!'n",p 'N. N""','l1 ,y,~)ll                                  '7Wn " l"mn
       'l i::r ""nn     ONC"O ,i111Ol~'lJ!)                  ':1 1:::1
                                                                     )I'll£)ON.'''!)N      i1'lJ)l07'7lN.,''''lil "l')!t7mp '!o                       ''l1~i11'0l    ~\!)£)

       m07nm pO£I ,nN C't'lJ1n'l "n 'N 0')'l1 'n'l1 ill ,"i1'\!1'TIP 60% ~ 1t7 O~                                                          1'l1N:>"l:)'!l npon        l1'lV'
       ,nN 'N nC'TInno C't)'l1'.:l !1'~ 1nN '7.lN,O"~                           1il)   n)l'l:'l11'1'1,n tN [O')'lJ2 1nN "i1' i''t7!)n ON)C'1n:lm
                                                               .'''):>' nppn ")1 n1)p'              '.:l i::r,   n,:>, ow 1'N "i1' ON.i"t7!lrn o'l'Vin 'l
       ,1~0N:l      1'P';t, ,tm'WN ,t7~P ,C't,~!) 'Pi :.,,,~ ,nmpn i)l lP'n 1'l1r.DNO''tln n'ptnn n'N:::I1n,:>                                                                         en)
       ,1117Ni jlW 4.8 '7'l11t7i1              j)!    NP''£li1:l ",:::cn ~ ))'~                        ~          ,'il'7l          ':1   i::r 7)) ''''C      .,~, t7.r0llfJ
       m)lp'lJn ':1p" ,npei1P 1:1 1,m,                       '.:l   i::r i':l m'1':li1 m O1~C n7)!r.l' n)!p'l1i1i1))'l' ON) ,$4,800,000
                                                                                                                                          .0''l11n 36 ''lJ W)')!O')I!Xl
       '1'1 i:::c n'C:::lt7i1:l':11:::1
                                      ""n'     ON.O"N ,N1n'l1mo::>onpn NC"tli1:l1C)!O p'mn,                                                 P' ))"il,"Jn i1)!p'lJil~                   CO,
       11l.:l t7);:»)'),N n)Jp'l!i1i1'!11N"N ,0'),'l1'il t7)!t7'1'1)!t7itl'lJ1n In, 'N ,"Ii~ NP1'!!!i1:lt7'1'1)!t71W                                                   'lIin'
                                                                                      .''''lil')!7Ni .".,,0 4.8p n)lp'lJi1j1::1\!J1"1
       'Ji1 ,NC''!!!n1pmil 11':::1'ON.'Ji1 ,0~J'lJ'11'lJi1"m ')!7Ni j1',0 4.8 ~ 1t7 mi1'l1in ~P'l1i1 110:::1'1'l1N:.
       ,N.P)N:lr.l ilN'';m N.'I:::Ipn'",:1!1'V1n ,NP1'£ln l1nlp:1 1''lIr.li'P i1:::c,' '.:l i:::c' ,»?pn~ '1''l1NPnn)1' 111:::C'
       o'Tnln      ')'lJ ~   rn'1nNil ''''0          ,nN1';m':11:::1l"l1'1'1' ON~,ilN,';mil' n':1,n o~                                     NP1'!)i1~'         ,,,,£) m?Pr.l
       7)) "101n"l1n'lJ1nn ~P'lJn 1t71"U1'tl::>npr.m 'Pi:1 "                              "l~        npr.m "l'lt7l'         '.:l   i:::lillP' 1'l1N~ ,m:1 ))'p'l1m
        nN 'N.i::r " 1'ln' 'illP' N';7 ON' ,nn~1 8% 0)1np'TInil O,'C 0')'l14                                      j)! 'l i::r ~               npr.lil 'PiP 40% p';m
                                                                                                                                     .C't'lJ1n36 'fml ':J i:::l!'I)!P'lJi1
        1'mib1 NC1'!'li1mN:::l1ntl,t7::>,'np' 1)PP' ,n'tlm'l1il ~::1 ,N.'l1'npon ,1:111)N7'l1lPl ~ NO,'tln n''''                                                                        (1'0
        ro,'v '0      lPlil n'~l1      ,[O'N..li1O"lJ1n ') 1'l1r.l' N.C1'!:li1
                                                                             n'N.~'n '1:> NP1'!:li1~l                                          1N'l1'1]1n)lpvn ':1i~'
                                                                                       .N.C1'On:1
                                                                                                '1N.'l1"lJmm'lJiTI nwcn ~ Ol '7.lp' NC1'tli1:l
        07v' '1::>NC1'£1ilt7'::l:1N:::Io)nm)lp lmN.c 0)                          np'I'    rn:l tl)'l1,i1'P::!)!7N.o,'!!!nrmi'? ':1i::r ~                               ''l1N::l          (:1~
                                                n"'1il ':::cn0)10?'l1?,~~ npr.li1':::InP1 i1)p' ON' ,npPil'm
                .npr.li1'Ci 1ll NC1'£1ilt7'::>:1'l1                                                                                                               nN.'1'1i:::l'


                                                                                        C""Ji::r11n)

        N7'lI   'l i::r" "')C ~"£))lN,'.:l 1~ 7Y 'C:::I)l11pt7' 'N.1~ ,:1'7l 'l ':::17)! ''''C                              NC1'l!lil"i1')l n'pt7)mi1'~                       "11'1
        '1'1 i::r ,,:1 n",m     ,0'1:11n      '\:)1£)r.l \:)1£)      0''l1 )JOC'C'~         N.~ ,'1'1 i::rC ND1'l!lil:l'lImllPnP 1:110''l1 O~


  >v

  h
             YI
             ...
         'l...     ~.i~n~
                   [;y1_ _                                                                 pzfl-(I'
                                                                                                1                   'Y:;>J~'I(                    fP'
                                                                                                                                                      ((«
                                                                                                                                                                 P'J/I
                                                                                                                                                                                  (7
                      19-22835-rdd
                        17-08215-rddDoc
                                      Doc
                                        3 6-5
                                           FiledFiled
                                                 04/19/19
                                                      04/28/17
                                                            Entered
                                                                 Entered
                                                                     04/19/19
                                                                         04/28/17
                                                                              14:27:40
                                                                                  18:14:09
                                                                                        Main Exhibit
                                                                                             DocumentE
                                                          Pg
                                                          Pg 17
                                                              20 of
                                                                 of 18
                                                                    21
                                                               28/12/2812 11:88     ...     :   nl   i·l ••     ~~ .:     191_1385.       11');:   eas h    811




                                                                                                                                                                                            n
                                                            O'lJ11'\:7'7.11' tll' ,1'01111'l'Il'llni1:11n»'l np!:I?'IO)mm O)l!)
                               ~ n'l'l1it7 ':l1''l1 t;:I'!!)N                                                                                                ,::0 0);:)" ,n:l 'N:l)
                                                                                                                                                                     ·:l"PD'::liT'l

                               1""Y.l1'J'lIn" n~          rn'(.l'CJ"'lJ   ':D' ,'N 1:::1''(.I")lP-'Ni1 'll )11:1'l1i1TnN:::l'i1':)0 I1J'CJn)11:1'(.1":1n~                       ~ ':::1    ('D
                                                                                                                                         .NO"Oil m~11m m01P11i1"0
                               ~'N O'~          N' ~ 1:::1ON'!,N011!li1'lll,m i1"mi11'0 ~ ""ni1'                                'N 1:::1                            lOlil "
                                                                                                                                       1'J 11''(.I1ilnpoi1 ,Oll N7'CJ                      (n~
                                                                                                                                                            .1r.trT, 'CJ'7'l1it7 ')!)'
                               100 'Nl11" 'I!l' i1N7n7,pt7)!11' 0"0 ,N011!l;t;r))l,m 1')))m'N:l                                 11)))'1 'p1~       'N ,,~         m'N "'i1' ON ''IN        C,~
                                                                                                                                                                                  .rn
                               'P' ,11'Y.l"e,' NO"£li1mlilJilJ '11m) O,n11J N'i1'CJi1O,ni1l'O " ""nm                                           'J 1:::11':1m'l1,m umn O?'lN                (~
                               npoi1 '01 ~ 20% ,'(.I 1tIO 1m':1               rolm] ,20% 1)) N01'O' npoi1 '01 .,.,,,'" "ON'!o'np, O'1'nC m)!'l:1pJ
                               C:::I))Jrom i'1Wni1" O"N ,[pi1rn ':I'1V'11'lJ
                                                                          'N '11'P~                                      'lp71 "llT.l-'N:l 'N :1!Ol 'l 1~                mro     lnn
                               "1"      ,~!)' m1::lW'01              m,)!;t,~,     ,W' ')!'lO1,007 'N 'CJ1n7Vlo :1'1')0,11~' ON P' ,1nOtli11'7n:n
                               'N m)'(J, 'J. 1:::11':1 1'N ,0''CJ1n 'l 1'll1'J:l$20,000 ,YJ O~                              i1')Jr.t.7i1))p'(Ji1'1
                                                                                                                                                i1N:::I'i1
                                                                                                                                                         0)1 ""il           i'1Wni1
                                                                             rnu 'N 1:::1:1'1))11
                                                             .:I'11"mi1i11TnN:l                ,'N ,~O t'I''(.I111'''p1:I'11:::1)1'l'11i1
                                                                                                                                  '7l ,10:::l)lY.l
                                                                                                                                               ",mi1'
                               n~     0N:l' U111i1O?'lN ,mOOOi1 ~ ?'IN'(.I?'I'N ,~                          '))'JY.l)!'l"i1?'11n1n,     ~ 1:::1~ IT'ni1 '''Yo) rern         i1"mi1         (n~
                               i1N"i1:) i1p"11'(.1'IN ,1noY.l ''(.I 07'CJ 0" 1'l)) 1)) 'N ,:::1:';)
                                                                                                i1:n'CJ11
                                                                                                       'lV'                           N?'I,i1N:::I1i1i111'Yo)11Y.l
                                                                                                                                                            ~'N    'l1:::l
                               ,111Y.l::7Oi17:tp7
                                             1nOtl ''(.I 0'Y.l7'CJ
                                                                 0'0' ~               1)) 1'11Y.l'
                                                                                                $250,000                ~Y.l itl'11Y.li1N:::11i1:11
                                                                                                                                               ,i1N:::Ili1i1'
                                                                                                                                                           0~0tl 'N 1:::1,
                  .      ",,) '!f'n' i1",Y.lON C')N'!     l!OJ '''l 111mi1",Y.lmO~i1 " 'N                                '::1
                                                                                                 mO:xli1 'Jp? 1:)1~' 0'11:::li1'(.1   'l1 "l]
   (,    "I
          ~
                ly(~tC
              el()i')) ...d
                                 7 3~
                                  F'lC"
                                               ~'l"k           SAl (fbj (...'r40y
                                                1~~ ,J'IC. CI~ ,,'(tJ/,(;            Ct.') <>,tldJ\c)
                                                                                                      I!<~
                                                                                                     I)lt      /1(',1\1
                                                                                                                        r·:Jp
                                                                                                                         .[O'''l''CJ'N'
                                                                                                                                          ""
                                                                                                                                               "nt{
                                                                                                                                              ))

C .9
   Y' .\   If ~ J If''')      J"l lI':::Ill i1''''0 'CJ'7'(Ji1 11N,ro '1nJ 11'0" 0" NO,1!li1tnli1)i1J 0'11:::li11'l m)M 'P'l"n "'" i11po:l
      C -r-II (l,j                                                                                                 .011" l' 1r.nN1m' 1'CJN::l)
ft.,   Jd,. g
         (I,.,..;
                      '7 ')!
                        ("N
                                'Ti':::I,111"0 1'011 l'11:)' ~ 1:::11,tI'P))Wi1 ~ 'OM' IJm ~ 1:::1 0'(.1~ "i1' N011!li1,'(.I "'NPN P)N:li1                                                  (D



 I~     l '1.5 k. tJ J'/ K,
          'r:>t
                                ~ " ,'1'ln p?n ~ O~                       'NO m'1nN 01'(.1)'N               ,~!l)       NY.l1'0i1
                                                                                                                                ", "i1''(.1iT.) "i1' v'n 1t1£li1,'(.I i11poJ

          o~,C (,.. ,\          0"N'CJ)i1NO''Oi1~)
                                O'tI::l)i1O
                                                              p,n' ,N01'!li1''':It'l''l N01'Oi1:1O~)
                                                               ':lP" 11'7Y.l5 ~ 1:::1'""Y.l
                                              C')J:l' 'l 'N 1:::1                                      20 ON°r:::l
                                                                                                                            m)N 1N'CJ'ON 0"N] ,'pm ~ 'N,nN mN
                                                                                                                )!'lP'llilON :1r.n" ,0t'lYj:7'lJil
                                                                                                                                                'Ti))1!l' e'11~i11'J
\~'\~I)J '(' {Yli
 AfrOO\1~~
                                                                                                                                                                                .i07n
                                1tI"C tl'W ""'0 "nt'l W,N'!1'(.1mO'1W1~                                07'CJ'1'lnn'(.l 1)t]Ni ~                    3 ,'(.I 1tIi11 O"'llNO O'11:::1i1        bD
                                                                                                                           .1i1:1t'I"n'(.l 0''(.1'N ,~ ')) 1'N'!,nl'       'J. 1~ 'YJ

                                O'01'Oil " ,N'il'lI'O e1YJ' n npo ~                               N?'I ,'N'CJn:l )i1)t'I)'(.IC'J'1)! npoil 1'))) ~
                                                                                          i"Ol:l'1)                                                                'o~      O'11:::Iil      ()D
                                                                                                                                                   .1'00i1?'I P'li1' ~      t'I,:::I1nJ.

                                rom;-, ,:lptl' N' N"''(JJ' ,"1" "))r.)-'N :I'1))!:::ION:l
                                                                                      :It'l:l:l p1 "il' "nooil1'To1:I'1                                    "::l mrnrn     ~i1       "       ('n'l
                                ",onpro          N'   '7'N' i1"zOJ' ,~T.l-'N:l U1O' Nli1:l1'nO il"!))lN0'"                              mo::ltli1::lil!:l'ltlN"il eN "ON,O")J:l
                                                                                                                                                                      .i1~Ni1

                                       "))T.l-'N 'Nm sub'ec:ti1:11":::I"
                                ,.,1:::1                                            P"'17 1'1:::1il"mil ~ro 'N i1O:l1:r.l 7Jp''''''' n?'CJr.)'(.I
                                                                                                                                              ")Jp-'N "
                       A~"<)     IT        M\.I~T fJr"\...ttJAl/S                   e€ /N A sCfA--re C MA/(_, .i1l1'CJ11':lp?
                                                                    o'''''-c~     '/~ y'Y_!)'( r.~ f't{).'? (J.,:J

                                                                       /./"                            __:7:.._r(""=2~)_<_tV           _1+-0 '_I -I-t~).__'_'
                                                                     /                                      ,/ 2M! &1
                19-22835-rdd
                  17-08215-rddDoc
                                Doc
                                  3 6-5
                                     FiledFiled
                                           04/19/19
                                     --~-----   04/28/17
                                                      Entered
                                                           Entered
                                                               04/19/19
                                                                   04/28/17
                                                                        14:27:40
                                                                            18:14:09
                                                                                  Main Exhibit
                                                                                       DocumentE
                                                    Pg
                                                    Pg 18
                                                        21 of
                                                           of 18
                                                              21

                                                                        26/12/2812 11,85      ...     : 831 "1I111~!        ',,: '1t725613858    11);: 886 '1       868




                                                                                                                                                                                                    Cl»
                                       tt))N ,)~::$n!)1)p7 n~1~'Ol1)J::1
                                                                      ,n           ,trI, l1))P'         n::$1~'O
                                                                                                               l'l)J::1,nO~1nNO~l'l)'O )P,ro                 <;)~"ro':11::1~:1 !)1'01n
                                       l~~" m'V''O '::11~C)l P1 1'Oprl~N)n~' ,O~!'n'On "Il1)N0))"Il10N'OO';ri1)'7l1'o!J!:lnm
                                                                                                                           :1rn C1'OIN~ 7)) I'N
                                                                                                                                 .O'!im'l1i1 lNv?

                                       ~O nN'?p i'IP,<;)n7J.~'O 1f1NV1 ,1~l'lnn'N ~ C)J)!mn\!Jn~\!J)~nnn tI'1nN ~0)liP                                               'l ,~.,  m\!Jl I'N '7.lN       Ct»
                                                                                                                                                                        .1l!'n\!Jn1l'l)N?)l'N


                                                                                                            ,o'tJ1'l ftpml nm:»
                                                                                 .C'1::1iil ';1" nN~'O lO~~m ,~")n                      lW:1 IN''1:10il';I, nN ~rn 1Nl               errtsn       en»
                                        t::P,\XI"mm        )1::\1)'00~1:Jj 1N'O,;:'1 ,~n                    ::1nnn~N)1 N111'O::1
                                                                                                                             C'1N"1::10n
                                                                                                                                       0"",1lJrn C~N)nn V1\!Jron,;,                               Co»
                                        )N P";O::1:11n"n lWO '{1n)~l)))                   1"'0 ,~ ?)l 1:11)rn 1"\1.11"n1n                  ")I)' ml\n1         ):111" ON "1N"!
                                                                                                                                                                             ,~'''':101
r~~,
,
  ~7           f{1l'            f)c.. I~ ~                        .::1\!Jn'NP';IY:!
                                                                                 ''''0     ~,oo"           ,0'1'::In "'"         .:1nn'N'?l~(tI~n           ')'e)   1'llo'11ro mnm v.M"IN

                                        'p:)' 7.l m11l'n ,m, )l)1l' IN ),m,,,,                      ,m 1"\!) 1X1~, O~P W''''            ,:m     N' INOl\!)\!)O''1m 101N:!ron1n Ol                    C1
                                        ?}!::1
                                             ~ Nil) 0")l?1 ,)'pl1V1l1'''1!l              ",         "7Y   l~     l!lPlrt:l Nil) ,111'0 n, o~'pon ilN~n~ ')l" '"'!IN~O~\!I
                                                     N?t ,i"~::1n\!l)lO1nN
                                        ,." 1::1)ll'l~                              "I)ll,,::n      ,"'''''::10) '~'''::1 "1::1il .nnnnnn          ')) 11))On        -m ilJP;)li1 ')l   1"\!Jn
                                                                                                                                                  .0il)M.:1 N'?l,N1'V' ~)'1::1N' NM

                                        1n~n ~N)n '"!))) O'NJl1n "             C"pn'1         ))mn ,m monw) 0)) Tl1'il ,:;lJ 11'::11\!J\!Innl'N l"n "'~'ll nlVO:!
                                                                        Y') 7o)lW ~"O                emn il"10 mm O"~il                n)l1 ~O:;l
                                                                                                                                               In)Oil ,OlN IN'll IN lli1)i1 Nptn)l

   .~)"          ~I       rep ..; O~)\!J'          re'10n        'V'?'ll~ O~il                       ill npo,
                                                                                      "o~ ,m 1\:1\!1'?l                        )lmn ,,::1 O'1~il           ,.,::1 ''''''0   i1:l~Ol,M      "j       <:u
     l "::!Irt?           HI;"          ,t::Pi~il ':1 :nlO::lom lntl~'V j'''':J1N ~i"'il 'V"'V'                 ')!)~100'       n'?::I~N' ONl ,ill'VO,lJ1N:!O~~:l l'o!J!:l'i1O~\!J
CJ. j     J. I)c::        '()   1</1                                       .cn)rpo,      i11~il1N 1''O!)i"IN~::I1~
                                                                                                                 om ,"WJ                         ~W')l        lonn~ N",::m N''7JlJ 1N
          l\'~ ?      I                 l~)l ~11 noo"             1~      mo'nnl      ,O?)!' "::111il)O'              N'n   :lwn ", 11'.:1')!):l i"1il0" ,m)O) ilNilro                  ill:1 lJN 0"'01
                                        1N'V:11,~:1 ~)PO'           1'V~ NJOJl ,lilt:) llN 110l WPJ i1\!J)l),m l00J                               lNl:lOn """ ,0'JoN)) O'1'GJ:;l0'1)l ilNO=>
                                        ,~n'ol OJlN OW ~"::1::11"il1),Jl::fl0 ,ilMOil 'Pln                        '''!J);.,   i'l'Vlipn l.m'l.,m n1 '''0)1 0'''')110 1n"n               C')!)lN"!O'),Jp
                                        ,J.1'Vn,'1 n~nl l~'V')lO ,~Jpo,~n)lil 'N)pj O'O,Jl 'i'ln il:l)l'li::1m~nNJ1 ,mlOl m:p'n11illl ,0~~)))il7.l l1J:litll
                                        m)l1l0i'l "''''''':ll       ,P1N1 'Y.ll"Tl 'JJ 'NJn,              "~JIm ,'~n:J        'NJn 'J'1Jl ,'1"\1.11N<;)!:ll'"N7n ,Nn:>oON".:1n'"                   101N:!
                                        mJrnnn        '1"\!I 10'ln,,;nl'1nN:l1J'?)l              ')'Jp     ill100 t)Plnl nl'1nN' ,m)l1lon"                      "110')1 m)l1l0 'lO lp!))1 nl)l1l01
                                        L                 '!7   110' _]_O,,., omnil')l                 ')N:! l"')ll    ,i'l:::l1J70)1.",    l))O::ln 1li"'1l'        '~\!J)llil,'Nl'V'.:J 'lmJi   il1~0'

                                ~?~~     'J   ~                 ~t:mo
                                                                                                       ";P11l          '"        p"<b       1"""""'"
                                                                                                                                                'N 1::f         )YJ~N  K ""'"
                                                                                                                                                                        tall'"
                                                                                                                                                                                           ~)II
                                                                                                                                                                                                    C'!>'
                                                                                                                                                                                                    O)NJ
                                         ':l ~        ~              ,-                          . tJ)NJ                                        'N '::f~          't_rt _ ,(J/'      f))            01NJ
